DAUKSCH, Judge.
Appellants seek to have the Judgment of the trial court reversed after a non-jury trial. No transcript of the testimony was provided for our review. We have no alternative but to affirm. Pierson v. Sharp, 283 So.2d 880 (Fla. 4th DCA 1973). Rosenstein v. Raticoff, 265 So.2d 387 (Fla. 4th DCA 1972).
The Judgment finds that “Count 8 [is] a contingency fee contract [and] said contingency has not occurred . . . ” In the judgment the court properly denies the Appellant any relief under Count 8 and includes the words “shall go hence without day.” These words should not be included since the Appellant would not be barred from bringing action should Appellee fail to pay a lawful indebtedness if the contingency does occur. The Judgment is hereby modified to delete the words “and shall go hence without day.”
AFFIRMED as modified.
ALDERMAN, C. J., and ANSTEAD, J., concur.